Exhibit 10.3

MASTER LOAN AGREEMENT

THIS MASTER LOAN AGREEMENT is entered into as of September 28, 2011, between
FARM CREDIT SERVICES OF AMERICA, FLCA (“Farm Credit”) and GREEN PLAINS
SHENANDOAH LLC, Shenandoah, Iowa (the “Company”).

BACKGROUND

Farm Credit and the Company are parties to a Master Loan Agreement dated
August 26, 2010 (the “Existing Agreement”). Pursuant to the terms of the
Existing Agreement, the parties entered into one or more Supplements thereto.
Farm Credit and the Company now desire to amend and restate the Existing
Agreement and to apply such new agreement to the existing Supplements, as well
as any new Supplements that may be issued thereunder. For that reason and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company hereby agree that the Existing
Agreement shall be amended and restated to read as follows:

SECTION 1. Supplements. In the event the Company desires to borrow from Farm
Credit and Farm Credit is willing to lend to the Company, or in the event Farm
Credit and the Company desire to consolidate any existing loans hereunder, the
parties will enter into a Supplement to this agreement (a “Supplement”). Each
Supplement will set forth the amount of the loan, the purpose of the loan, the
interest rate or rate options applicable to that loan, the repayment terms of
the loan, and any other terms and conditions applicable to that particular loan.
Each loan will be governed by the terms and conditions contained in this
agreement and in the Supplement relating to the loan. As of the date hereof, the
following Supplements are outstanding hereunder and shall be governed by the
terms and conditions hereof: (A) the Multiple Advance Term Loan Supplement dated
September 28, 2011 and numbered RI0355T01D; and (B) the Revolving Term Loan
Supplement dated September 28, 2011 and numbered RI0355T02C.

SECTION 2. Sale of Participation Interests and Appointment of Administrative
Agent. The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Farm Credit is selling a
participation interest in this Master Loan Agreement and Supplements executed
concurrently herewith to CoBank, ACB (“CoBank”) (up to a 100% interest).
Pursuant to an Administrative Agency Agreement dated January 30, 2006, (the
“Agency Agreement”), Farm Credit and CoBank appointed CoBank to act as
Administrative Agent (“Agent”) to act in place of Farm Credit hereunder and
under the Supplements and any security documents to be executed thereunder. All
funds to be advanced hereunder shall be made by Agent, all repayments by the
Company hereunder shall be made to Agent, and all notices to be made to Farm
Credit hereunder shall be made to Agent. Agent shall be solely responsible for
the administration of this agreement, the Supplements and the security documents
to be executed by the Company thereunder and the enforcement of all rights and
remedies of Farm Credit hereunder and thereunder. Company acknowledges the
appointment of the Agent and consents to such appointment.

SECTION 3. Availability. Loans will be made available on any day on which Agent
and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company’s local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to Agent a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form, and Agent shall be entitled to
rely on (and shall incur no liability to the Company in acting on) any request
or direction furnished in accordance with the terms thereof.



--------------------------------------------------------------------------------

SECTION 4. Repayment. The Company’s obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as Agent shall require. Agent shall maintain a
record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and Agent. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of Agent (or to such
other account as Agent may direct by notice). The Company shall give Agent
telephonic notice no later than 12:00 Noon Company’s local time of its intent to
pay by wire and funds received after 3:00 p.m. Company’s local time shall be
credited on the next business day. Checks shall be mailed to CoBank, Department
167, Denver, Colorado 80291-0167 (or to such other place as Agent may direct by
notice). Credit for payment by check will not be given until the later of:
(A) the day on which Agent receives immediately available funds; or (B) the next
business day after receipt of the check.

SECTION 5. Capitalization. The Company agrees to purchase voting (Class D) or
non-voting (Class E) stock in Farm Credit Services of America, ACA (currently a
minimum of $1,000.00 worth of stock consisting of at least 200 shares of $5.00
par value stock) as required under the policy of Farm Credit at the time of
acquisition. Farm Credit policy may change from time to time. Farm Credit shall
have a first lien on the stock for payment of any liability of the Company to
Farm Credit. Said stock shall be owned as follows:

Owner Name: Green Plains Shenandoah LLC                    SSN/TIN: 26-1905438

The Company authorizes and appoints the following to act on behalf of all
owners, to vote the Class D stock, and to accept, receive and receipt for any
dividends declared on the stock:

Jerry Peters, voter

SECTION 6. Security. The Company’s obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in Farm Credit. In addition,
the Company’s obligations under each Supplement (whenever executed) and this
agreement shall be secured by a first lien (subject only to exceptions approved
in writing by Agent) pursuant to all security agreements, mortgages, and deeds
of trust executed by the Company in favor of Farm Credit, whether now existing
or hereafter entered into. As additional security for those obligations: (A) the
Company agrees to grant to Farm Credit, by means of such instruments and
documents as Agent shall reasonably require a first priority lien on such of its
other assets, whether now existing or hereafter acquired, as Agent may from time
to time require; and (B) the Company agrees to grant to Farm Credit, by means of
such instruments and documents as Agent shall reasonably require, a first
priority lien on all realty which the Company may from time to time acquire
after the date hereof. Farm Credit may at its discretion assign collateral to
the Agent under the Agency Agreement.

SECTION 7. Conditions Precedent.

(A) Conditions to Initial Supplement. Farm Credit’s obligation to extend credit
under the initial Supplement hereto is subject to the conditions precedent that
Agent receive, in form and content satisfactory to Agent, each of the following:



--------------------------------------------------------------------------------

This Agreement, Etc. A duly executed copy of this agreement and all instruments
and documents contemplated hereby.

(B) Conditions to Each Supplement. Farm Credit’s obligation to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that Agent receive, in form and content satisfactory to
Agent, each of the following:

(1) Supplement. A duly executed copy of the Supplement and all instruments and
documents contemplated thereby.

(2) Evidence of Authority. Such certified board resolutions, certificates of
incumbency, and other evidence that Agent may require that the Supplement, all
instruments and documents executed in connection therewith, and, in the case of
initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.

(3) Fees and Other Charges. All fees and other charges provided for herein or in
the Supplement.

(4) Evidence of Perfection, Etc. Such evidence as Agent may require that Farm
Credit has a duly perfected first priority lien on all security for the
Company’s obligations, and that the Company is in compliance with Section 9(D)
hereof.

(C) Conditions to Each Loan. Farm Credit’s obligation under each Supplement to
make any loan to the Company thereunder is subject to the condition that no
“Event of Default” (as defined in Section 12 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a “Potential Default”), shall have occurred and be continuing.

SECTION 8. Representations and Warranties.

(A) This Agreement. The Company represents and warrants to Farm Credit and Agent
that as of the date of this agreement:

(1) Compliance. The Company and, to the extent contemplated hereunder, each
“Subsidiary” (as defined below), is in compliance with all of the terms of this
agreement, and no Event of Default or Potential Default exists hereunder.

(2) Subsidiaries. The Company has no “Subsidiary(ies)” (as defined below). For
purposes hereof, a “Subsidiary” shall mean a corporation of which shares of
stock having ordinary voting power to elect a majority of the board of directors
or other managers of such corporation are owned, directly or indirectly, by the
Company.

(B) Each Supplement. The execution by the Company of each Supplement hereto
shall constitute a representation and warranty to Agent that:

(1) Applications. Each representation and warranty and all information set forth
in any application or other documents submitted in connection with, or to induce
Farm Credit to enter into, such Supplement, is correct in all material respects
as of the date of the Supplement.



--------------------------------------------------------------------------------

(2) Conflicting Agreements, Etc. This agreement, the Supplements, and all
security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s bylaws, articles of incorporation,
or other organizational documents.

(3) Compliance. The Company and, to the extent contemplated hereunder, each
Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 9(A) of this agreement on eligibility to
borrow from Farm Credit).

(4) Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally.

SECTION 9. Affirmative Covenants. Unless otherwise agreed to in writing by Agent
while this agreement is in effect, the Company agrees to and with respect to
Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:

(A) Eligibility. Maintain its status as an entity eligible to borrow from Farm
Credit pursuant to the terms of the Farm Credit Act of 1971, as amended, 12 USC
2001, et seq.

(B) Corporate Existence, Licenses, Etc. (1) Preserve and keep in full force and
effect its existence and good standing in the jurisdiction of its incorporation
or formation; (2) qualify and remain qualified to transact business in all
jurisdictions where such qualification is required; and (3) obtain and maintain
all licenses, certificates, permits, authorizations, approvals, and the like
which are material to the conduct of its business or required by law, rule,
regulation, ordinance, code, order, and the like (collectively, “Laws”).

(C) Compliance with Laws. Comply in all material respects with all applicable
Laws, including, without limitation, all Laws relating to environmental
protection and any patron or member investment program that it may have. In
addition, the Company agrees to cause all persons occupying or present on any of
its properties, and to cause each Subsidiary to cause all persons occupying or
present on any of its properties, to comply in all material respects with all
environmental protection Laws.

(D) Insurance. Maintain insurance with insurance companies or associations
acceptable to Agent in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as Agent may
request. All such policies insuring any collateral for the Company’s obligations
to Farm Credit shall have mortgagee or lender loss payable clauses or
endorsements in form and content acceptable to Agent. At Agent’s request, all
policies (or such other proof of compliance with this Subsection as may be
satisfactory to Agent) shall be delivered to Agent.

(E) Property Maintenance. Maintain all of its property that is necessary to or
useful in the proper conduct of its business in good working condition, ordinary
wear and tear excepted.

(F) Books and Records. Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles (“GAAP”) consistently applied.

(G) Inspection. Permit Agent or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.



--------------------------------------------------------------------------------

(H) Reports and Notices. Furnish to Agent:

(1) Annual Financial Statements. As soon as available, but in no event more than
90 days after the end of each fiscal year of Green Plains Renewable Energy, Inc.
(“Green Plains”) occurring during the term hereof, annual consolidated and
consolidating financial statements of Green Plains and its consolidated
Subsidiaries, including Green Plains Shenandoah LLC, prepared in accordance with
GAAP consistently applied. Such financial statements shall: (a) be audited by
independent certified public accountants selected by the Company and acceptable
to Agent; (b) be accompanied by a report of such accountants containing an
opinion thereon acceptable to Agent; (c) be prepared in reasonable detail and in
comparative form; and (d) include a balance sheet, a statement of income, a
statement of retained earnings, a statement of cash flows, and all notes and
schedules relating thereto, and be accompanied by written communication from the
auditor identifying passed audit adjustments and material deficiencies
pertaining to the Company, as may reasonably be requested by Agent.

(2) Interim Financial Statements. As soon as available, but in no event more
than 30 days after the end of each month, a consolidated balance sheet of the
Company and its consolidated Subsidiaries, if any, as of the end of such month,
a consolidated statement of income for the Company and its consolidated
Subsidiaries, if any, for such period and for the period year to date, and such
other interim statements as Agent may reasonably request, all prepared in
reasonable detail and in comparative form in accordance with GAAP consistently
applied and, if required by written notice from Agent, certified by an
authorized officer or employee of the Company acceptable to Agent.

(3) Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.

(4) Notice of Non-Environmental Litigation. Promptly after the commencement
thereof, notice of the commencement of all actions, suits, or proceedings before
any court, arbitrator, or governmental department, commission, board, bureau,
agency, or instrumentality affecting the Company or any Subsidiary which, if
determined adversely to the Company or any such Subsidiary, could have a
material adverse effect on the financial condition, properties, profits, or
operations of the Company or any such Subsidiary.

(5) Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
environmental Laws, or which seek penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions.

(6) Formation Documents. Intentionally Omitted.

(7) Budgets. As soon as available, but in no event more than 90 days after the
end of any fiscal year of the Company occurring during the term hereof, copies
of the Company’s board-approved annual budgets and forecasts of operations and
capital expenditures.

(8) Compliance Certificates. As soon as available, but in no event more than 30
days after the end of each fiscal quarter of the Company, a certificate of an
officer or employee of the Company acceptable to Agent setting forth
calculations showing compliance with each of the financial covenants that
require compliance at the end of the period for which the statements are being
furnished.



--------------------------------------------------------------------------------

(9) Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as Agent
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 9(H)(4)
and (5) above.

SECTION 10. Negative Covenants. Unless otherwise agreed to in writing by Agent,
while this agreement is in effect the Company will not:

(A) Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for: (1) debt to
Farm Credit; (2) accounts payable to trade creditors incurred in the ordinary
course of business; (3) current operating liabilities (other than for borrowed
money) incurred in the ordinary course of business; (4) debt of the Company to
miscellaneous creditors in an amount not to exceed $1,600,000.00, on terms and
conditions satisfactory to Agent; and (5) unsecured indebtedness of the Company
to Green Plains in an amount not to exceed $10,000,000.00, and all extensions,
renewals, and refinancings thereof, provided that such indebtedness is
documented with terms and conditions satisfactory to Agent.

(B) Liens. Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, “Liens”). The forgoing restrictions shall not
apply to: (1) Liens in favor of Farm Credit; (2) Liens for taxes, assessments,
or governmental charges that are not past due; (3) Liens and deposits under
workers’ compensation, unemployment insurance, and social security Laws;
(4) Liens and deposits to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), and like obligations arising in
the ordinary course of business as conducted on the date hereof; (5) Liens
imposed by Law in favor of mechanics, materialmen, warehousemen, and like
persons that secure obligations that are not past due; (6) easements,
rights-of-way, restrictions, and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
of the property or assets encumbered thereby in the normal course of its
business or materially impair the value of the property subject thereto;
(7) Liens in favor of miscellaneous creditors to secure indebtedness permitted
hereunder, with priority of such Liens acceptable to Agent; and (8) purchase
money security interests in favor of Danisco US Inc.

(C) Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.

(D) Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except in the ordinary course of business.

(E) Loans and Investments. Make any loan or advance to any person or entity, or
purchase any capital stock, obligations or other securities of, make any capital
contribution to, or otherwise invest in any person or entity, or form or create
any partnerships or joint ventures except trade credit extended in the ordinary
course of business.

(F) Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Company’s business.



--------------------------------------------------------------------------------

(G) Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.

(H) Dividends, Etc. Declare or pay any dividends, or make any distribution of
assets to the member/owners, or purchase, redeem, retire or otherwise acquire
for value any of its equity, or allocate or otherwise set apart any sum for any
of the foregoing, except that a distribution may be accrued to the Company’s
members/owners of up to 40% of the year-to-date net profit before taxes
(according to GAAP) and payment of this accrued amount may be made after the end
of each fiscal quarter, provided that the Company has been and will remain in
compliance with all loan covenants, terms and conditions. Furthermore, after
receipt of the audited financial statements for the pertinent fiscal year, and
provided that the required “Free Cash Flow” payment has been made to the Agent
for such fiscal year as provided in the Multiple Advance Term Loan Supplement
dated September 28, 2011 and numbered RI0355T01D and any renewals, restatements
and amendments thereof, additional distributions may be made in excess of the
quarterly distribution(s) so long as aggregate distributions do not exceed 100%
of the net profit before taxes for such fiscal year, and the Company will remain
in compliance with all other loan covenant, terms and conditions.

(I) Capital Expenditures. During any fiscal year of the Company, expend, in the
aggregate, more than $1,250,000.00 for the acquisition of fixed or capital
assets (including all obligations under capitalized leases authorized under the
terms of this agreement, but excluding obligations under operating leases).
Notwithstanding the foregoing, additional expenditures over $1,250,000.00 are
allowed so long as they are 100% financed by certified cash injections of equity
capital.

(J) Leases. Create, incur, assume, or permit to exist any obligation as lessee
under operating leases or leases which should be capitalized in accordance with
GAAP for the rental or hire of any real or personal property except railcar
leases with a lease term of not more than five years for up to and including 100
railroad cars, under terms and conditions acceptable to Agent, and except leases
which do not in the aggregate require the Company to make scheduled payments to
the lessors in any fiscal year of the Company in excess of $100,000.00.

(K) Changes to Operating Agreements, Etc. Amend or otherwise make any material
changes to the Company’s Articles of Organization, Operating Agreement,
management contracts and ethanol and/or distillers grain marketing contracts.

SECTION 11. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:

(A) Working Capital. The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than $6,000,000.00,
except that in determining current assets, any amount available under the
Revolving Term Loan Supplement (less the amount that would be considered a
current liability under GAAP if fully advanced) hereto may be included.

(B) Net Worth. The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of total assets over total liabilities (both as determined in
accordance with GAAP consistently applied) of not less than $54,000,000.00.



--------------------------------------------------------------------------------

(C) Debt Service Coverage Ratio. The Company will have at the end of each fiscal
year of the Company a “Debt Service Coverage Ratio” (as defined below) for such
year of not less than 1.25 to 1.00. For purposes hereof, the term “Debt Service
Coverage Ratio” shall mean the following (all as calculated for the most current
year end in accordance with GAAP consistently applied): (1) net income (before
taxes), plus depreciation and amortization; plus new equity injection(s) (except
equity used to fund capital expenditures); divided by $4,800,000.00.

SECTION 12. Events of Default. Each of the following shall constitute an “Event
of Default” under this agreement:

(A) Payment Default. The Company should fail to make any payment to Agent, or to
purchase any equity in, Farm Credit within ten (10) days of when due.

(B) Representations and Warranties. Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.

(C) Certain Affirmative Covenants. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections 9(A)
through 9(H)(2), 9(H)(7) through 9(H)(8) or any reporting covenant set forth in
any Supplement hereto, and such failure continues for 15 days after written
notice thereof shall have been delivered by Agent to the Company.

(D) Other Covenants and Agreements. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose, provided, however,
that the Company shall have thirty (30) days after the date of any required
financial statement issued under Section 9(H)(1) or 9(H)(2) above that is timely
received by the Agent to cure any shortfall under a Financial Covenant set forth
in Section 11 above.

(E) Cross-Default. The Company should, after any applicable grace period, breach
or be in default under the terms of any other agreement between the Company and
Farm Credit, or between the Company and any affiliate of Farm Credit, including
without limitation Farm Credit Leasing Services Corporation.

(F) Other Indebtedness. The Company or any Subsidiary should fail to pay when
due any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.

(G) Judgments. A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either: (1) enforcement
proceedings shall have been commenced; (2) a Lien prohibited under Section 10(B)
hereof shall have been obtained; or (3) such judgment, decree, or order shall
continue unsatisfied and in effect for a period of 20 consecutive days without
being vacated, discharged, satisfied, or stayed pending appeal.



--------------------------------------------------------------------------------

(H) Insolvency, Etc. The Company or any Subsidiary shall: (1) become insolvent
or shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they come due; or (2) suspend its business
operations or a material part thereof or make an assignment for the benefit of
creditors; or (3) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or other custodian for it or any of its property or, in the
absence of such application, consent, or acquiescence, a trustee, receiver, or
other custodian is so appointed; or (4) commence or have commenced against it
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution, or liquidation Law of any jurisdiction.

(I) Material Adverse Change. Any material adverse change occurs, as reasonably
determined by Agent, in the Company’s financial condition, results of operation,
or ability to perform its obligations hereunder or under any instrument or
document contemplated hereby.

(J) Revocation of Guaranty. Any guaranty, suretyship, subordination agreement,
maintenance agreement, or other agreement furnished in connection with the
Company’s obligations hereunder and under any Supplement shall, at any time,
cease to be in full force and effect, or shall be revoked or declared null and
void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with Agent (including any loan agreement or
security agreement), or a default set forth in Subsections (F) through
(H) hereof shall occur with respect to the Guarantor.

SECTION 13. Remedies. Upon the occurrence and during the continuance of an Event
of Default or any Potential Default, Farm Credit shall have no obligation to
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice. For all purposes hereof, the term “Potential Default”
means the occurrence of any event which, with the passage of time or the giving
of notice or both would become an Event of Default. In addition, upon the
occurrence and during the continuance of any Event of Default, Farm Credit or
Agent may, upon notice to the Company, terminate any commitment and declare the
entire unpaid principal balance of the loans, all accrued interest thereon, and
all other amounts payable under this agreement, all Supplements, and the other
Loan Documents to be immediately due and payable. Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company. In
addition, upon such an acceleration:

(A) Enforcement. Farm Credit or Agent may proceed to protect, exercise, and
enforce such rights and remedies as may be provided by this agreement, any other
Loan Document or under Law. Each and every one of such rights and remedies shall
be cumulative and may be exercised from time to time, and no failure on the part
of Farm Credit or Agent to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Without limiting the foregoing, Agent may, upon the
occurrence and during the continuance of any Event of Default, hold and/or set
off and apply against the Company’s obligation to Farm Credit the proceeds of
any equity in Farm Credit or Agent, any cash collateral held by Farm Credit or
Agent, or any balances held by Farm Credit or Agent for the Company’s account
(whether or not such balances are then due).

(B) Application of Funds. Agent may apply all payments received by it to the
Company’s obligations to Farm Credit in such order and manner as Agent may elect
in its sole discretion.



--------------------------------------------------------------------------------

In addition to the rights and remedies set forth above: (1) upon the occurrence
and during the continuance of an Event of Default, then at Agent’s option in
each instance, the entire indebtedness outstanding hereunder and under all
Supplements shall bear interest from the date of such Event of Default until
such Event of Default shall have been waived or cured in a manner satisfactory
to Agent at 4.00% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan; and (2) after the maturity of any loan
(whether as a result of acceleration or otherwise), the unpaid principal balance
of such loan (including without limitation, principal, interest, fees and
expenses) shall automatically bear interest at 4.00% per annum in excess of the
rate(s) of interest that would otherwise be in effect on that loan. All interest
provided for herein shall be payable on demand and shall be calculated on the
basis of a year consisting of 360 days.

SECTION 14. Broken Funding Surcharge. Notwithstanding any provision contained in
any Supplement giving the Company the right to repay any loan prior to the date
it would otherwise be due and payable, the Company agrees to provide three
Business Days’ prior written notice for any prepayment of a fixed rate balance
and that in the event it repays any fixed rate balance prior to its scheduled
due date or prior to the last day of the fixed rate period applicable thereto
(whether such payment is made voluntarily, as a result of an acceleration, or
otherwise), the Company will pay to Agent a surcharge in an amount equal to the
greater of: (A) an amount which would result in Farm Credit, Agent, and all
subparticipants being made whole (on a present value basis) for the actual or
imputed funding losses incurred by Farm Credit, Agent, and all subparticipants
as a result thereof; or (B) $300.00. Notwithstanding the foregoing, in the event
any fixed rate balance is repaid as a result of the Company refinancing the loan
with another lender or by other means, then in lieu of the foregoing, the
Company shall pay to Agent a surcharge in an amount sufficient (on a present
value basis) to enable Farm Credit, Agent, and all subparticipants to maintain
the yield they would have earned during the fixed rate period on the amount
repaid. Such surcharges will be calculated in accordance with methodology
established by Farm Credit, Agent, and all subparticipants (a copy of which will
be made available to the Company upon request).

SECTION 15. Complete Agreement, Amendments. This agreement, all Supplements, and
all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and final expression of their
agreement. No amendment, modification, or waiver of any provision hereof or
thereof, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by Agent and contained in a writing signed by
or on behalf of Agent, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. In the
event this agreement is amended or restated, each such amendment or restatement
shall be applicable to all Supplements hereto.

SECTION 16. Other Types of Credit. From time to time, Farm Credit may issue
letters of credit or extend other types of credit to or for the account of the
Company. In the event the parties desire to do so under the terms of this
agreement, such extensions of credit may be set forth in any Supplement hereto
and this agreement shall be applicable thereto.

SECTION 17. Applicable Law. Without giving effect to the principles of conflict
of laws and except to the extent governed by federal law, the Laws of the State
of Colorado, without reference to choice of law doctrine, shall govern this
agreement, each Supplement and any other Loan Documents for which Colorado is
specified as the applicable law, and all disputes and matters between the
parties to this agreement, including all disputes and matters whatsoever arising
under, in connection with or incident to the lending and/or leasing or other
business relationship between the parties, and the rights and obligations of the
parties to this agreement or any other Loan Documents by and between the parties
for which Colorado is specified as the applicable law.



--------------------------------------------------------------------------------

SECTION 18. Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

(Continued on next page)

 

If to Agent, as follows:

 

For general correspondence purposes:

CoBank, ACB

P.O. Box 5110

Denver, Colorado 80217-5110

 

For direct delivery purposes, when desired:

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111-1914

 

Attention: Credit Information Services

Fax No.: (303) 224-6101

 

If to the Company, as follows:

 

Green Plains Shenandoah LLC

450 Regency Parkway

Omaha, Nebraska 68114

 

Attention: Executive Vice President & Treasurer

Fax No.: (402) 884-8776

 

With copy to:

 

Green Plains Shenandoah LLC

450 Regency Parkway

Omaha, Nebraska 68114

 

Attention: General Counsel

SECTION 19. Taxes and Expenses. To the extent allowed by law, the Company agrees
to pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by Agent, including expenses of
in-house counsel of Agent) incurred by Agent and any participants from Farm
Credit in connection with the origination, administration, collection, and
enforcement of this agreement and the other Loan Documents, including, without
limitation, all costs and expenses incurred in perfecting, maintaining,
determining the priority of, and releasing any security for the Company’s
obligations to Farm Credit, and any stamp, intangible, transfer, or like tax
payable in connection with this agreement or any other Loan Document.

SECTION 20. Effectiveness and Severability. This agreement shall continue in
effect until: (A) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (B) Farm Credit has no commitment to extend credit to or for the
account of the Company under any Supplement; and (C) either party sends written
notice to the other terminating this agreement. Any provision of this agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof.

SECTION 21. Successors and Assigns. This agreement, each Supplement, and the
other Loan Documents shall be binding upon and inure to the benefit of the
Company and Farm Credit and their respective successors and assigns, except that
the Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of Agent.

SECTION 22. Participations, Etc. From time to time, Farm Credit may sell to one
or more banks, financial institutions, or other lenders a participation in one
or more of the loans or other extensions of credit made pursuant to this
agreement. However, no such participation shall relieve Farm Credit of any
commitment made to the Company hereunder. In connection with the foregoing, Farm
Credit may disclose information concerning the Company and its Subsidiaries, if
any, to any participant



--------------------------------------------------------------------------------

or prospective participant, provided that such participant or prospective
participant agrees to keep such information confidential. Farm Credit agrees
that all Loans that are made by Farm Credit and that are retained for its own
account or repurchased may be entitled to patronage distributions in accordance
with the bylaws of Farm Credit and its practices and procedures related to
patronage distribution. Accordingly, all Loans that are included in a sale of
participation interest and not retained or repurchased shall not be entitled to
patronage distributions from Farm Credit. A sale of a participation interest may
include certain voting rights of the participants regarding the loans hereunder
(including without limitation the administration, servicing, and enforcement
thereof). Farm Credit agrees to give written notification to the Company of any
sale of a participation interest.

SECTION 23. Administrative Fee. The Company agrees to pay to Agent on each
November 20, for as long as the Company has commitments from Farm Credit, an
administrative fee in the amount of $25,000.00.

SECTION 24. Counterpart Signatures. This agreement, each Supplement and any
other Loan Document may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original and shall be binding upon all parties and
their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES OF AMERICA, FLCA     GREEN PLAINS SHENANDOAH LLC By:   /s/
Kathryn J. Frahm             By:   /s/ Ron B. Gillis

Title:

  VP - Commercial Lender     Title:   EVP Finance, Treasurer